Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed.
Regarding Claim 1,
	Hong et al (US 20070097277) discloses (Fig. 16b) a curved reflector (1602) having an interior surface and an exterior surface; an optical (1302) and display (1303) comprising a first display (top of 1303) and a second display (bottom 1303), the first and second displays at a different distance (very top one closes to where 1302, very bottom 1303 that closest to the words Fig. 16b) from the interior surface of the curved reflector (1602).
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose a display stack and the specifics of a quarter wave plate and a reflective polarizer, both the quarter wave plate and the reflective polarizer oriented between the first display and the second display; and a liquid crystal shutter operable to adopt a transparent or an opaque state, the liquid crystal shutter secured to the interior surface of the reflector.
Claims 2-6 depend on Claim 1, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871